Lacy, Judge, delivered the opinion of the Court: This is an action of debt, founded on a judgment recovered by the plaintiff below, against the defendant, in the State of Alabama. The record shows that the present plaintiff in error came into open court, and in proper person confessed judgment “ for the sum of four hundred and twenty-nine dollars and forty cents, the debt in the declaration mentioned, and also the sum of one hundred and sixty-six dollars in damages.” The Circuit Court gave judgment for the two sums acknowledged to be due. To reverse the judgment so rendered, the defendant now prosecutes his writ of error in this court. There is but one assignment of errors, which is, that judgment was given for a greater sum than the record shows to be justly due. The judgment is formally and properly entered up, and the party confessing it is estopped by his own voluntary act from questioning its correctness. If there be error in the computation of the interest, it is too late for him now to take advantage of it. By an act of the Legislature, approved 3d of July, 1807, “judgment on confession shall be equal to a release of error.” There being no other assignment of errors, the judgment of the Circuit Court must therefore be affirmed, with costs.